Citation Nr: 0807469	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-32 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for anxiety 
disorder.

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for gastritis.

Entitlement to service connection for sinusitis.

Entitlement to service connection for lumbar radiculopathy, 
to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2007, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The issues pertaining to lumbar radiculopathy, 
gastrointestinal disturbance, and anxiety disorder are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

Chronic sinusitis was not shown in service or for many years 
thereafter, and is not related to service.




CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in letters dated in September 2004, March 2005 
and December 2006, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
Letters advising the veteran of the evidence needed to 
establish a disability rating and effective date were issued 
in March 2006 and December 2006.  The claim was last 
readjudicated in July 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, at the Travel 
Board hearing the undersigned Veterans Law Judge agreed to 
hold the record open for 30 days in order for the veteran to 
submit additional evidence.  Thereafter, neither additional 
evidence nor a request for additional time in which to submit 
such evidence was received.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis


Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran claims that he is entitled to service connection 
for sinusitis because it was incurred in service.  The Board 
notes that on the veteran's report of medical history for his 
service entrance examination, he indicated that he had had 
prior sinus trouble.  The examiner noted the veteran's 
statement that he had experienced occasional sinusitis in dry 
weather.  Physical examination of the veteran's sinuses was 
normal.  At the Travel Board hearing before the undersigned, 
the veteran testified that he did not have any sinus trouble 
prior to service and that as a young man entering service, he 
made a mistake in answering the way that he did.  

In reviewing the medical evidence, the service treatment 
records are negative for complaints of or treatment for any 
chronic sinus condition.  In October 1974 and March 1975, the 
veteran was seen for cold and flu type illnesses, each of 
which involved some upper respiratory symptoms; however, 
these episodes were acute and transitory, as they resolved 
completely.  Importantly, there is no diagnosis of sinusitis 
or other findings indicating chronic sinus symptoms in 
service.  Furthermore, the separation examination report 
indicates a normal sinus examination.

The post-service medical evidence notes a normal sinus 
examination in 1977, as well as a normal ear, nose, and 
throat examination in January 1986.  The first mention of a 
chronic upper respiratory infection is from December 1999.  
Although the veteran's medical records show that he currently 
receives treatment for sinusitis, there is no medical 
evidence indicating that the currently diagnosed sinusitis is 
related to the veteran's military service.

The Board notes that the veteran has not been afforded a VA 
examination for this condition.  However, in the absence of 
evidence of a sinus disorder in service such is not required.  
See 38 C.F.R. § 3.159(c)(4); see also Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1356 (Fed. Cir. 2003).

Accordingly, in the absence of evidence showing a chronic 
disorder in service, incurrence or aggravation of the 
disorder is not shown.  Thus, the preponderance of the 
evidence is against the claim for service connection for 
sinusitis.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for sinusitis is denied.


REMAND

During his personal hearing, the veteran argued that his 
lumbar radiculopathy is secondary to his service connected 
right hip strain.  The Board notes that the veteran has been 
denied service connection for a lumbar spine condition, 
sciatica, and sacroiliitis in a July 2005 rating decision, 
and those issues were not appealed.  

While multiple VCAA notice letters have been issued, none of 
those letters pertain to the issue of entitlement to service 
connection as secondary to his service-connected right hip 
condition.  Thus, on remand, corrective notice should be 
provided.  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

While the veteran was issued letters advising that new and 
material evidence was needed to reopen his claims for an 
anxiety disorder and gastritis, he was not advised of the 
basis for the prior denial of these claims, and the letters 
do not comply with Kent.  Thus, the RO should send the 
veteran and his representative a corrective VCAA letter that 
complies with the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) and includes a description 
of the evidence needed to substantiate the claim for service 
connection for an anxiety disorder and gastritis based on new 
and material evidence by informing him of the elements 
required to establish service connection that were found 
insufficient in the prior denial.  In this regard, the 
veteran's claim for service connection for gastrointestinal 
disturbance with nervousness was denied by the Board in 
October 1985 essentially due to lack of objective evidence of 
a current gastrointestinal disorder or psychiatric disorder.  
In 1997, the RO declined to reopen the claim for service 
connection for gastrointestinal disturbance and anxiety 
disorder because although the evidence showed a current 
disorder, it did not show the current conditions were 
incurred in or aggravated by service.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The appeal is therefore REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to whether new and 
material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claim for service 
connection for an anxiety disorder and 
gastrointestinal disorder.  The notice 
should address what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient 
in the previous denials, as outline by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The letter should also provide VCAA 
compliant notice regarding the veteran's 
claim for service connection for 
lumbosacral radiculopathy as secondary to 
a service connected right hip condition.

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated him for his lumbar 
radiculopathy, gastritis, and anxiety.  
After securing the necessary release, the 
RO/AMC should request any records which 
are not duplicative of those already 
contained in the claims file.  Relevant 
treatment records from the VA medical 
center in Bay Pines, Florida dating since 
July 2007 should also be obtained.

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


